AFFiRM; Opinion issued November 13, 2012




                                               In The
                                 (!Iuurt uf prt1
                         Fiffl )istrict uf exa at Oa1ta
                                       No. 05-11-00933-CR


                          WILLIAM EDWARD WRIGhT, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee


                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F09-59758-K


                              MEMORANDUM OPINION
                           Before Justices Morris, Francis, and Murphy
                                    Opinion By Justice Morris

        Following his jury conviction for aggravated sexual assaLilt. William Edward Wright

complains that the trial court erred in using two previous convictions to enhance his punishment

because the State failed to prove the previous convictions beyond a reasonable doubt. We affirm.

The background of the case and the evidence adduced at trial are well known to the parties, and

therefore we limit recitation of the facts. We issue this memorandum opinion pursuant to Texas

Rule of Appellate Procedure 47.4 because the law to be applied in the case is well settled.

       Appellant argues in a single point of error that the trial court erred in using two previous

convictions to enhance his punishment to an automatic life sentence because the State failed to prove

he committed those previous convictions beyond a reasonable doubt. To show a defendant has been
convicted of a previous ollense. the State must prove beyond a reasonable doubt both that the

previous conviction exists and that the defendant is linked to that conviction. Flowers v. Slate, 220
S.W.3d 919. 921 (Tex. Crim. App. 2007). No specific document or method of proof is required to

prove these two elements. Id. Regardless of the type of evidentiary items the State offers to

establish the existence of a previous conviction and its link to a specific defendant, the trier of fact

looks at the totality of the evidence admitted to determine the two elements. lithe two elements can

be found beyond a reasonable doubt, then the combined evidence is necessarily legally sufficient to

prove the previous conviction. See Id. at 923.

        Appellant complains the evidence in his case is insufficient to connect him to the previous

offenses because, although a fingerprint expert was able to match appellant’s current fingerprints

with fingerprints fi)und in his pen packet from the state of Missouri, the State failed to link the pen

packet fingerprints to the Missouri judgment showing his previous convictions for rape and sodomy.

He complains there is a disparity among the documents about his correct birth date. And he

complains the judgment in the pen packet showing his previous rape and sodomy’ convictions does

not match the certified copy of the judgment also offered into evidence by the State.

       Appellant is identified in the Missouri pen packet records as offender number 160425. The

records show a man with his name was convicted of rape and sodomy on May 15, 1987 and was

imprisoned on May 20. 1987. His “face sheet” for the department of corrections lists his name,

offender number, and social security number, in addition to his two ten-year consecutive sentences

and his “received” date of May 20. 1987. The “face sheet” also shows that he         convicted of rape

and sodomy on IVlay 15. 1987. The social security number listed on the face sheet corresponds with

the social security number listed on other documentary evidence showing appellant’s time served

in Dallas County for the offense of aggravated assault with a deadly weapon. The 1)allas County
documents also contain a photograph of appellant and a set of fingerprints that the fingerprint expert

was unable to analyze.

        The fingerprints included in the Missouri pen packet do not reference a specific offense, but

appellant’s name, race, and offender number are included, in addition to a handwritten date of “5-20-

87” near the signature of the person who took the prints. Moreover, the pen packet contains a

photograph of appellant showing that he was received on 5-20-87” for the crimes of rape and

sodomy and received a sentence of “20-10, 10” years, which corresponds to the sentence in the

written judgment contained in the pen packet. That judgment lists appellant’s punishment for his

convictions for ‘COUNT I     -   RAPE: COUNT TI    -   SODOMY” as ‘l0 years under Count I and 10

years under Count II said counts to run consecutively with each other.” The judgment is also

stamped with appellant’s offender number. Viewing all these documents together. we conclude the

evidence shows beyond a reasonable doubt that appellant was correctly linked to the rape and

sodomy offenses.

       It is true that appellant’s birth year varies from 1947 to 1955 to 1945 among the various

documents showing his previous convictions. The birth date, however, of August 2 is consistent

among all the documents. In addition, there are minor differences between the certified judgment

showing appellant’s rape and sodomy convictions and the judgment contained in the pen packet.

Although the State did not offer any evidence to explain the discrepancies, the differences are not

material to proving the fact of the previous convictions.

       Viewing the evidence as a whole. we conclude it is legally sufficient to prove beyond a

reasonable doubt that appellant committed the previous rape and sodomy offenses. The trial court

did not err in using the convictions to enhance appellant’s sentence. We overrule appellant’s sole
point   of error and affirm the trial court’s judgment.




                                                    JOS FIB ORRIS E
                                                 EjusfICE

I)o Not Publish
Ttx. R. App. P.47
1 10933F.LJO5




                                                  -4--
                                    uf ApptaI
                                 tnirt

                      ifti! Ottrirt uf xa at aIta
                                      JUDGMENT
WILLIAM EDWARD WRIGHT. Appellant                  Appeal from the Criminal District Court No.
                                                  4 of Dallas County. Texas. (Tr.Ct.No. F09-
No. 05-11-00933-CR          V.                    59758-K).
                                                  Opinion delivered by Justice Morris,
THE STATE OF TEXAS, Appellee                      Justices Francis and Murphy participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.



Judgment entered November 13. 2012.